Order entered October 7, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00640-CV

 PIPELINE HEALTH, LLC AND PIPELINE EAST DALLAS, LLC D/B/A
          CITY HOSPITAL AT WHITE ROCK, Appellants

                                         V.

   SADKIKA SEEGAN, INDIVIDUALLY AND FOR THE BENEFIT OF
       J.E.S., A MINOR, DORTHEA FRANCES SEEGAN, AND
       KERBY KELLER, INDEPENDENT EXECUTOR OF THE
        ESTATE OF JAMES SEEGAN, DECEASED, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-01842

                                     ORDER

      Before the Court is the October 6, 2022 notice that appellant Pipeline East

Dallas, LLC d/b/a City Hospital at White Rock has filed for bankruptcy. This

automatically suspends further action in this appeal. See TEX. R. APP. P. 8.2.
      Accordingly, we ABATE this appeal.               It may be reinstated on prompt

motion by any party complying with Rule 8.3 and specifying what further action, if

any, is required from this Court. See id. 8.3.


                                                 /s/    KEN MOLBERG
                                                        JUSTICE